DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
 
Election/Restrictions and Claim Status
	Applicants’ arguments and amendments filed 5/20/21 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the claim amendments.
	Previously, Group 1 and the species where Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide were elected.
Since the elected species is such that Z1 and Z3 are the N-terminal end of the polypeptide, claim 5 is to a non-elected species. Further, since Z1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide the monomers are homologous so claim 12 is drawn to a non-elected species.

Claims 6-7 have been canceled.
Claims 5 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/20.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/20.
	Claims 1-4, 11 and 13-16 are being examined.

Priority
This application is a 371 of PCT/EP2017/078600 11/08/2017 and claims foreign benefit of EUROPEAN PATENT OFFICE (EPO) 16197999.2 11/09/2016 and EUROPEAN PATENT OFFICE (EPO) 16198256.6 11/10/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites ‘having a sequence similarity’ with respect to a sequence that is a dimer. The specification describes sequence similarity in terms of ‘more or less extended partial sections’ of the protein (page 4 lines 14-16). Further, the specification describes sequence similarity as allowing for substitutions or deletions (page 6 lines 3-10). In the instant case, it is unclear what sequences are encompassed by claim 1 and dependent claims 2, 4, 11 and 13-16. It is unclear how to determine sequence similarity because it is described in terms of ‘more or less extended partial sections’ of the protein (page 4 lines 14-16). Further, the specification appears to provide contradictory information since it describes similarity in terms of identity (page 4 lines 15-19) as well as homology (page 6 lines 3-10). A peptide that is a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln is 100% homologous based on the substitutions set forth on page 6 2nd paragraph of the specification. However, such sequence is only 17% (4/24) identical to the sequence recited in claim. It is unclear if a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln falls within the scope of claim 1. Further, if homologous residues are to be included it is unclear how to determine acceptable substitutions because they are described as those with ‘similar properties’ (page 6 2nd paragraph) which is a subjective determination. It is unclear if the sequence with similarity is required to be of a certain length. Claim 3 has been interpreted as requiring the structure as shown since it recites ‘having the amino acid sequence’. Although claim 1 has been amended to recite ‘dimer’ it is unclear if the sequences with sequence similarity are limited to dimers with the Cys residues bonded together or if other dimers are 

Claim 16 encompasses functional limitations specifically ‘formed into a fibril’. Claim 16 depends on claim 1 which recites Z1 which can be 6 amino acids in length and Z2 which can be 13 amino acids in length and a core that is 12 amino acids in length. Thus the sequence can be 31 amino acids in length. When 20% of the sequence is varied (to have 80% identity) 6 of the amino acids can be varied. When 6 of the positions are varied to any of the 20 common amino acids there are at least 206 (i.e. 64000000 different possible sequences). The recited functional characteristic does not necessarily follow from the structure recited in the claim and it is unclear what provides the functional characteristic for the peptides.
	Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. The recited functional characteristics do not necessarily occur in all the peptides recited in the claims. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. See MPEP 2173.05(g) for more information. The last sentence of MPEP 2173.05(g) recognizes that applicant can amend the claims to recite the 

Response to Arguments – 112b
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that one could calculate similarity based on a ‘match’ with the sequence of claim 1, it is unclear how to determine what is a ‘match’. The specification appears to provide contradictory information since it describes similarity in terms of identity (page 4 lines 15-19) as well as homology (page 6 lines 3-10). A peptide that is a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln is 100% homologous based on the substitutions set forth on page 6 2nd paragraph of the specification. However, such sequence is only 17% (4/24) identical to the sequence recited in claim. It is unclear if a dimer of Asn-Cys-Arg-Val-Arg-Asn-Val-Val-Gln-Met-Trp-Gln falls within the scope of claim 1. Further, if homologous residues are to be included it is unclear how to determine acceptable substitutions because they are described as those with ‘similar properties’ (page 6 2nd paragraph) which is a subjective determination.
Although applicants argue that the phrase ‘more or less extended partial sections of the protein’ indicates component sequences, such description makes it unclear if a ‘less extended partial section’ includes less than the formula recited in claim 1. Otherwise it is unclear why the word ‘less’ is used. 
Although applicants argue that Wikipedia explains that sequence homology is commonly used to mean sequence similarity, MPEP 2111.01 IV recognizes that the inventor’s intention as expressed in the specification is dispositive. The instant specification (page 4 lines 14-15) refers .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by 
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 16 recites functional properties of the polypeptides. The polypeptides of claim 16 can have a sequence similarity as recited in claim 1. 
1 which can be 6 amino acids in length and Z2 which can be 13 amino acids in length and a core that is 12 amino acids in length. Thus the sequence can be 31 amino acids in length. When 20% of the sequence is varied (to have 80% identity) 6 of the amino acids can be varied. When 6 of the positions are varied to any of the 20 common amino acids there are at least 206 (i.e. 64000000 different possible sequences). As such, the genus is large.
With respect to the examples, the specification appears to be limited to a single example (protransducine-C).
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claim 16 recites functional properties of the polypeptides. 
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science v13 2004 pages 884-892) teach that common descent does not necessarily imply functional similarity and functional annotation transferred from one homologous protein to another can result in incorrect functional assignment (page 884 first column). 
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 16 recites functional properties of the polypeptides. 
When functional claim language is found indefinite as set forth above, it typically lacks an adequate written description under § 112(a), because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. 

In the instant case, there is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claims.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
The specification (figure 1) describes results for a particular sequence (protransducine-C). However, results related to a particular sequence would not lead one to extrapolate to sequences that are less than 100% identical.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0248311; ‘Kim’).
	Kim teach dimers of the gp120 protein which are shown in the SDS page analysis (section 0038 and figure 29 and sections 0045, 0063, 0085). Kim teach the presence of disulfide linked dimers (section 0038). Kim teach the amino acid sequence of a protein gp120 which comprises PCKIKQIINMWQ (beginning at residue 417). 
	In relation to the polypeptide dimer recited in claims 1-2, 13 and 14-15, Kim teach dimers of the gp120 protein which are shown in the SDS page analysis (section 0038 and figure 29 and sections 0045, 0063, 0085). Kim teach the presence of disulfide linked dimers (section 0038). Kim teach the amino acid sequence of a protein gp120 which comprises PCKIKQIINMWQ (beginning at residue 417). The sequence PCKIKQIINMWQ (which is 
	In relation to claim 11, Kim teach dimers of the gp120 protein which are shown in the SDS page analysis (section 0038 and figure 29 and sections 0045, 0063, 0085) so the peptides would have been present in a composition.
	In relation to claim 16, although unclear (see 112 rejection above) since Kim teach peptides as claimed such peptides have been interpreted as functioning as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munch et al. (‘Peptide nanofibrils boost retroviral gene transfer and provide a rapid means for .
Munch teach a 12-residue peptide termed enhancing factor C (abstract on page 130) and shows that the sequence of the peptide is QCKIKQIINMWQ (figure 1). Munch teach compositions comprising the peptide and water (page 135 paragraphs 3-4 of methods section). Munch teach various active forms of the peptide including EF-D (figure 1). Munch teach that the peptide forms fibrils (abstract on page 130) and suggest lysine side chains as forming a surface (page 130 2nd column 1st complete paragraph). Munch shows a model of the fibrils (figure 2 on page 131). Munch teach that the EF-C peptide allows retroviral gene transfer to be boosted (page 134 2nd column) and suggest that the compositions may be suitable for clinical applications including local and systemic administration (page 135 first paragraph). Munch teach that EF-C precipitated virions (figure 3). Munch refers to supplementary information (for example paragraph 2 of column 1 of page 130 refers to supplementary fig. S1) and the last page (page 136) states that the supplemental information is available with the online version.
Munch does not specifically teach a peptide with disulfide bonds.
Munchsupplement teach that a model of the EF-C peptide was prepared based on two peptides arranged into a dimer (page 10 second paragraph and supplementary figure 6 on page 16).
Adermann teach that dimeric peptides show favourable properties including stability and half-life specifically in plasma (sections 0111-0112). Adermann teach that oligomeric peptides with cysteine residues can be achieved by disulfide bonds between the monomeric peptide chains 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Munch because Munch teach that the EF-C peptide allows retroviral gene transfer to be boosted (page 134 2nd column) and suggest that the compositions may be suitable for clinical applications including local and systemic administration (page 135 first paragraph). Since Munchsupplement specifically mentions dimers (page 10 second paragraph and supplementary figure 6 on page 16) and Adermann teach that dimeric peptides show favourable properties including stability and half-life (sections 0111-0112) specifically in plasma (section 0112) one would have been motivated to make the EF-C peptide (QCKIKQIINMWQ per figure 1 of Munch) as a dimer via a disulfide bond between the cysteine residues as taught by Adermann (sections 0077, 0111 and 0115-0116). Since Munch teach compositions comprising the peptide and water (page 135 paragraphs 3-4 of methods section) one would have been motivated to make compositions as suggested. One would have had a reasonable expectation of success since Munch teach various active forms of the peptide including EF-D (figure 1) which does not include a cysteine residue (so modifying the cysteine would not be expected to be detrimental). Further, Adermann teach that the dimerization methods are known (sections 0077, 0111 and 0115-0116).
	In relation to the structure as shown in claims 1, 3-4 and 13-15, the EF-C peptide is of sequence QCKIKQIINMWQ (per figure 1 of Munch) and when dimerized via a disulfide between the cysteine residues the resulting structure is 100% identical to the structure of claim 1 1 and Z3 are the N-terminal end of the polypeptide and Z2 and Z4 are the C-terminal end of the polypeptide.
	In relation to claim 2, the dimer suggested as discussed above is a homodimer.
	In relation to claim 11, Munch teach compositions comprising the peptide and water (page 135 paragraphs 3-4 of methods section).
	In relation to claim 16, Munch teach that the peptide forms fibrils (abstract on page 130)

Response to Arguments – 103
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that Munch alone does not teach covalently linked dimers, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to covalent linkages, Adermann teach that dimeric peptides show favourable properties including stability and half-life specifically in plasma (sections 0111-0112). Adermann teach that oligomeric peptides with cysteine residues can be achieved by disulfide bonds between the monomeric peptide chains (sections 0077, 0111 and 0115-0116). Adermann recognizes a peptide with a single cysteine in which the dimerization is achieved via a disulfide bond between the cysteine residues (section 0087). Further, MPEP 2144 IV recognizes that a rationale to modify that is different from applicant’s is permissible. In the instant case, Munch suggest that the compositions may be suitable for clinical applications including systemic administration (page 135 first paragraph). 
Although applicants argue that Munch mentions a dimer of dimers and refers to configurations involving hydrogen bonds, the first step in making tetramers is to first form a dimer (see Munch supplement 2nd paragraph). Further, the modification as proposed is based on a different reasons to modify. The reason to modify is based on the systemic administration suggested by Munch (page 135 1st paragraph). Under such conditions, one would be motivated to modify as taught by Adermann because Adermann teach favourable stability and half-life in plasma (sections 0111-0112). Although there may be situations in which one would be motivated to optimize hydrogen bonds (non-covalent bonds), Adermann makes clear that covalent bonds are desired for the stability in plasma (section 0111-0112).
Although applicants argue about properties of the resulting dimer, it is first noted that the instant claims are product claims not method claims. Instant claim 1 does not recite any specific functions. Further, figure 1 of Munch shows that some modifications do not alter the function. Further, the arguments about function are inconsistent with the fact that applicants are claiming sequences with only 80% similarity where claim 16 recites a function (see 112 rejection above).
Although applicants argue that the peptides of Adermann are different, the instant rejection is a 103 rejection not a 102 rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658